Ball v. Ball, 21 R.I. 90, was a probate appeal in which it was held that under that part of Gen. Laws cap. 251, § 3, relating to "cases decided by any probate court or town council, wherein the party shall have neglected to prosecute his appeal according to law," thereby necessarily implying a mistake in procedure, a new trial could be granted. This case is not a probate appeal, and therefore that decision is not applicable. Gen. Laws cap. 251, § 2, relates simply to a mistake, having no reference to a neglect to prosecute an appeal according to law.
The petition for a reargument is denied.